Citation Nr: 1622844	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-10 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of high grade undifferentiated soft tissue sarcoma of the lower right thigh, muscle group XIV, and non-limiting scar.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.T.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appellant is a Veteran who served on active duty from June 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2014, the Veteran and his wife, R.T., testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

This appeal was previously before the Board in September 2015, at which time the Board dismissed the issue of entitlement to an earlier effective date for the grant of service connection for the service-connected right thigh disability and remanded the issue of entitlement to an increased rating for the service-connected right thigh disability for further development.  The increased rating claim has now been returned for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of high grade undifferentiated soft tissue sarcoma of the lower right thigh affected muscle group XIV; the related surgery wound healed without debridement, infection, or prolonged hospitalization.  

2.  Residuals of the disability at issue have included slight weakness and loss of deep fascia in the right thigh, with intermittent complaints of pain and no other consistent complaints of cardinal signs and symptoms of muscle disability, as well as a scar on the right thigh that measures no more than 23.2 square centimeters (cm), is not unstable or painful, and does not result in any impairment of function.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for service-connected residuals of high grade undifferentiated soft tissue sarcoma of the lower right thigh, muscle group XIV, and non-limiting scar, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.56, 4.73, Diagnostic Code (DC) 5329-5314 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  Notice must also include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The present appeal originates from a disagreement with the initial rating assigned for the Veteran's residual right thigh disability following the establishment of service connection.  In Dingess, supra, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify was satisfied by a January 2009 letter that was issued prior to the initial grant of service connection in the July 2009 rating decision on appeal.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board also finds that the duty to assist has been satisfied in this case, as all relevant evidence has been obtained in conjunction with the increased rating claim on appeal, including all post-service treatment records identified by the Veteran.  

The Veteran was also afforded VA examinations in conjunction with the increased rating claim on appeal, including in July 2009 and November 2015.  There is no allegation that the VA examinations were not adequate for rating purposes and the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right thigh disability, as they include an interview with the Veteran, a review of the record, physical examinations, and address all relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

As noted previously, the Board remanded this case in September 2015 for additional evidentiary development, including obtaining any outstanding treatment records and affording the Veteran an updated VA examination to determine the current severity of his service-connected right thigh disability.  As indicated in the preceding paragraph, such examination was conducted in November 2015 and there is no indication that such is inadequate for adjudication purposes.  In a November 2015 letter, the AOJ requested the Veteran identify any non-VA providers who have treated his service-connected right thigh disability.  While the Veteran did not identify any such private healthcare providers or submit any relevant private treatment records, the AOJ obtained his VA outpatient treatment records dated from November 2010 to August 2015.  Therefore, the Board finds that the AOJ has substantially complied with the September 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

As also noted, the Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in May 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal and information was solicited regarding the severity of the Veteran's service-connected right thigh disability, including its impact on his daily functioning.  Based on the Veteran's testimony, the undersigned remanded the case in order to obtain all relevant, outstanding evidence, including a more contemporaneous VA examination to determine the current severity of the service-connected disability.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, but this contemplates potential "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the July 2009 rating decision on appeal, the AOJ awarded service connection for high grade undifferentiated soft tissue sarcoma of the lower right thigh, muscle group XIV, and non-limiting scar and assigned an initial, 10 percent disability rating pursuant to 38 C.F.R. § 4.73, Diagnostic Code (DC) 5329-5314, effective January 23, 2009.  (Soft tissue sarcoma is among the disabilities for which service connection is presumed for Veteran's exposed to Agent Orange.) 

The hyphenated diagnostic code in this case reveals that DC 5329 is assigned for soft tissue sarcoma and DC 5314 is assigned for injury to muscle group XIV as a residual condition.  See 38 C.F.R. § 4.27; see also 38 C.F.R. § 4.73, DC 5329 (provides that, if there has been no local recurrence or metastasis of soft tissue sarcoma, rate on residual impairment of function.)  

Under DC 5314, functions of muscle group XIV include extension of the knee and simultaneous flexion of hip and flexion of knee, as well as tension of fascia lata and iliotibial (Maissat's) band, acting with XVII in postural support of body and acting with hamstrings in synchronizing hip and knee.  Muscle group XIV includes the anterior thigh group, including the Sartorius, rectus femoris, vastus externus, vastus intermedius, vastus internus, and tensor vaginae femoris.  Under DC 5314, a noncompensable (zero percent) rating is assigned for a slight disability, a 10 percent rating is assigned for a moderate disability, a 30 percent rating is assigned for a moderately-severe disability, and a 40 percent evaluation is assigned for a severe disability.  

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, and severe.  The type of disability associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  A history with regard to this type of injury should include service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1). 

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department record or other evidence of in-service treatment for the wound and record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, a severe injury would also show x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

As indicated above, the Board notes that, while soft tissue sarcoma was not shown during service, service connection was awarded for the Veteran's high grade undifferentiated soft tissue sarcoma of the lower right thigh on a presumptive basis, as his in-service herbicide exposure was conceded based upon requisite service in Korea and soft tissue sarcoma is a disease presumptively related to herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iv); 3.309(e); see also July 2009 rating decision.  As a result, the Veteran's service treatment records do not contain any evidence regarding an initial muscle injury.  

Instead, the post-service evidence shows that the Veteran was diagnosed with soft tissue sarcoma in the right thigh in April 2005, which required surgical resection of the tumor that also involved resection of the vastus medialis and posterior vastus intermedius muscles.  See private treatment records dated from April to December 2005; see also January 2010 statement from Dr. Letson.  Post-surgery treatment records show the Veteran's right thigh wound healed well, without palpable masses or seroma and that, while he reported having some stiffness, he was able to ambulate without assistance.  See Id.  

During the July 2009 VA examination, the Veteran reported having constant aching in his right thigh, pain that was aggravated by walking and bicycling, weakness in the right lower extremity, and frequent muscle cramps.  He also reported having right leg stiffness after sitting, tenderness in the antero/medial portion of the right thigh, as well as soreness in the right knee and swelling below the knee that required that he wear compression stockings.  

Objective examination revealed normal muscle function in terms of endurance and strength.  However, the examiner noted there was intermuscular scarring in the antero/medial portion of the right lateral thigh, as well as residual nerve damage as shown by absent deep tendon reflexes in the right knee.  There was also evidence of loss of the deep fascia or muscle substance.  The examiner also noted there was residual bone damage as he "apparently" sustained decalcification of the right femur secondary to radiation therapy, although a July 2009 x-ray of the femur was negative for fracture or bony lesion.  Objective examination also revealed decreased range of motion in the right knee and hip, and the examiner noted there was slight (4/5) weakness in the right lower extremity.  There was no evidence of muscle herniation or residual tendon damage.  The examiner noted the right thigh disability did not result in any restriction in walking, standing, lifting, although sitting was limited to 15 minutes.  

Objective examination also revealed a scar on the right thigh that measured 23 centimeters and had some erythema, burn pigmentation, thickening and hardness in the lower half due to radiation.  There was also some underlying fluctuation of the seroma.  However, the scar was not painful or tender to touch, adherent, or manifested by ulceration.  

VA and private treatment record dated from 2010 to 2015 show the Veteran has intermittently complained of pain, while his complaints of cramps and swelling have remained consistent.  See VA treatment records dated May 2011, May 2013, and July 2014.  Clinical evaluation has revealed edema in the right lower extremity and his right knee range of motion has been limited to approximately 5 to 110 degrees, while his pulses and neurovascular sensation have remained palpable and intact, respectively.  See VA treatment records dated May 2011 and July 2014; private treatment records dated March and August 2014.  Notably, in July 2014, the Veteran's muscle strength was normal in all major muscle groups.  

During the November 2015 VA muscles examination, the Veteran reported that his right thigh was always sore and that he also experienced night cramps.  Nevertheless, the examiner noted that the Veteran's muscle injury did not affect muscle substance or function and was not manifested by muscle atrophy or any of the cardinal signs or symptoms of muscle injury.  The examiner also noted there was normal muscle strength in right hip flexion and right knee flexion and extension and that the Veteran did not use any assistive devices.  The examiner noted the right thigh muscle injury did not impact the Veteran's ability to work.  

During a separate scars examination, the examiner noted there was a linear scar on the right thigh that measured 23.5 centimeters long and .3 centimeters wide, with radiation burn pigmentation in the lower area of the right thigh that measured 7 cm by 3 cm.  The right thigh scar was not painful or unstable.  The examiner also noted the scar did not result in any limitation of function and did not impact the Veteran's ability to work.   

In view of the foregoing, the Board finds that the Veteran's service-connected right thigh disability is manifested by no more than moderate muscle injury as contemplated by DC 5314 and, thus, warrants no more than a 10 percent disability rating.  Indeed, the evidence of record does not reflect symptoms that are analogous to or more nearly approximate an impairment of muscle group XIV that is of moderately severe disability or worse.

As for the initial wound, the evidence shows that the surgical resection of the tumor and thigh muscles healed with good functional results, as the Veteran was able to ambulate without assistance.  The Veteran did not require prolonged hospitalization for treatment of the wound and, while there was intermuscular scarring, there were no residuals of debridement or prolonged infection.  With respect to muscle damage, there was only a slight decrease (4/5) in strength in the right lower extremity, although the Veteran has also lodged complaints of right leg pain throughout the appeal period, both of which are cardinal signs and symptoms of a muscle disability.  However, the subsequent medical evidence, inclusive of the November 2015 VA examination and VA and private treatment records, do not show significant impairment.  

Indeed, despite decreased range of motion in the right knee, the Veteran's muscle strength was normal in the right hip and knee.  See July 2014 VA outpatient treatment record; November 2014 VA muscle and knee examination reports.  The Board also notes that the Veteran's report of pain are intermittent, at best, as he reported having pain in May 2013 and July 2014, but denied having any pain in May 2011 and reported that his pain was controlled in August 2014.  See VA and private treatment records.  

In sum, the preponderance of the evidence shows the Veteran's service-connected right thigh disability historically involved surgery that healed with good functional results and did not result in debridement, infection, or sloughing of soft parts, or require prolonged hospitalization.  Additionally, while there was evidence of a slight (4/5) weakness in the right thigh at the July 2009 VA examination, subsequent medical evidence reflects that the Veteran's muscle strength was normal, which weighs against a finding that the Veteran's right thigh disability has been manifested by decreased strength and endurance that is of the severity and duration contemplated by the moderately severe.  

There is also no evidence or record of consistent complaint of cardinal signs and symptoms of muscle disability, as the Veteran's complaints of pain have been intermittent and have not been accompanied by complaints or evidence of lowered threshold of fatigue, impairment of coordination, or uncertainty of movement.  In addition, there is no lay or medical evidence of record showing that the right thigh disability has resulted in an inability to keep up with work requirements.  

For the above reasons, the Board finds the Veteran's service-connected right thigh disability more nearly approximates a moderate muscle injury and warrants no more than a 10 percent rating under DC 5314.  The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's right thigh symptomatology was more severe than as described above and, thus, a "staged" rating is not warranted.

The Board has considered whether the scar associated with the Veteran's service-connected right thigh disability warrants a separate, compensable disability rating.  Diagnostic Code 7801 provides that a 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm.  Under DC 7802, a maximum 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  Under DC 7804, a 10 percent rating is warranted for one or two scars that are unstable (frequent loss of covering of the skin over the scar) or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful, and a maximum 30 percent rating warranted for five or more scars that are unstable or painful.  Under Diagnostic Code 7805, a separate rating can also be warranted for any disabling effects not considered under Diagnostic Codes 7800-7804.  38 C.F.R. § 4.118 (2015). 

In this case, while the Veteran has a scar on his right thigh, the evidence shows that the scar is linear, measures no more than 23.2 square cm, and is not unstable or painful.  Additionally, there is no evidence showing that the right thigh scar results in any disabling effects, including limitation of function.  Therefore, the Board finds that a separate, compensable disability rating is not warranted for the Veteran's right thigh scar.

Accordingly, as the evidence preponderates against the claim for an initial rating in excess of 10 percent for the Veteran's service-connected right thigh disability, the benefit-of-the- doubt doctrine is inapplicable, and an increased rating is denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

The Board has considered whether the Veteran's service-connected right thigh disability should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

After carefully comparing the Veteran's symptoms with the established criteria found in the rating schedule, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected right thigh disability.  Indeed, the rating schedule fully contemplates the described symptomatology for his disability, including loss of power, weakness, fatigue-pain, and impairment of function, and the evidence summarized above does not show any additional functional impairment that is not contemplated by the schedular criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's overall disability level, symptomatology, and functional impairment associated with his service-connected disability.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  

In this context, the Board notes that the Veteran has been diagnosed with osteoarthritis of the right knee and has required a total right knee replacement.  Given that the service-connected right thigh disability involves right thigh muscles that affect flexion of the knee, the Board has considered whether the right knee osteoarthritis is a manifestation of, caused by, or aggravated by the service-connected right thigh disability.  However, in November 2015, a VA physician provided a negative opinion as to the foregoing, as she noted that the Veteran underwent an arthroscopic procedure for right knee osteoarthritis in 2002, which indicates that his osteoarthritis was present well before 2002 and subsequent treatment for the right thigh sarcoma in 2005, and that examination shows there is no weakness or atrophy in the right thigh or knee.  The November 2015 VA opinion is considered competent medical evidence establishing that the right knee osteoarthritis is not a manifestation of or secondary to the service-connected right thigh disability and, notably, there is no contradicting lay or medical evidence of record.  Therefore, the record does not reflect that there is an additional impairment that has not been specifically attributed to his service-connected right thigh disability.  

Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In this case, the evidence of record does not reflect that the Veteran's service-connected right thigh disability has rendered him unemployable or would render him unable to secure and maintain substantially gainful employment.   Indeed, despite the Veteran's complaints of pain, swelling, and similar symptoms, particularly with walking and other activities, the July 2009 VA examiner noted he did not have any restrictions in walking, standing, or lifting, and the November 2015 VA examiner noted that his right thigh muscle and scar disabilities did not impact his ability to work.  In fact, the Veteran has reported that he retired in 1990 because he was offered an attractive retirement package.  See November 2015 VA knee examination.  

Given the pain, weakness, and limitation of motion in his right leg and knee, the Board notes it is likely that his right thigh disability would have some effect on his employability.  However, the Board finds that any occupational impairment caused by the Veteran's right thigh disability is contemplated by the 10 percent rating currently assigned.  As such, the evidence does not show that the Veteran is unable to obtain substantially gainful employment due to his service-connected right thigh disability.  Accordingly, further discussion of a TDIU is not necessary.


ORDER

An initial rating in excess of 10 percent for service-connected residuals of high grade undifferentiated soft tissue sarcoma of the lower right thigh, muscle group XIV, and non-limiting scar is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


